DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending. A complete action on the merits of claims 1-19 follow herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the information" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-19 are rejected by virtue of their dependency on claim 1.
Claims 2 and 3 recite the limitation "the information" in line 3 and line 1 respectively.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 6 recites the limitation "the information" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-12, 16 and 17 are rejected by virtue of their dependency on claim 6.
For the purposes of examination, the limitation “the information” is interpreted to mean any information that could be stored in an RFID tag.
.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of Mudge et al. (hereinafter “Mudge”) (US 7832258 B2).
Regarding Claims 1 and 4, ORSZULAK teaches
a circuit that generates electrosurgical current for an electrosurgical instrument (Page 2, Col. 1, Par. [0028]), wherein the circuit is programmed to provide the electrosurgical current according to a specified set of predefined parameters, wherein parameters are a member of a set consisting of power level, mode, monopolar setting, or bipolar setting (Page 4, Col. 1, Par. [0045]: the user commences operation of the generator (200) by setting desired electrosurgical settings, such as power, voltage, current, etc.); 
a housing encapsulating the circuit (Fig. 2, Outer surface of generator (200) including front face (240)), wherein the housing has a plug receptacle electrically connected to the circuit (Fig. 2, Char. 250-262: Connectors), wherein the plug receptacle includes an RFID reader positioned proximate a surface of the housing (Page 2, Col. 2, Par. [0031]: Connectors (250-262) may include detection devices such as RFID readers), and; 
An electrosurgical instrument (Fig. 1, Char 2, 6, and 10) having a plug that electrically connects to the plug receptacle in the housing (Page 2, Col. 2, Par. [0031]: the electrosurgical instruments have plugs designed to be connected to generator (200) through their respective connector (250-262)), wherein the plug further includes: 
An RFID tag (Page 2, Col. 2, Par. [0031]: RFID chips may be integrated into the plugs); 
a base portion in which the RFID tag is located (The plug would intuitively be comprised of some type of “base” by which it is handled and inserted into the receptacle of the generator) wherein the RFID tag is positioned proximate and in communication with the read and write RFID when the plug is in electrical connection with the plug receptacle (The RFID tags are necessarily proximate the RFID reader when the plug is inserted into the receptacle); and 
wherein the RFID reader communicates with the RFID when the plug is connected to the plug; and wherein the circuit changes the parameters based on the information (Page 2, Col. 2, Par. [0031]: Connectors (250-262) are configured to use RFID readers to decode information corresponding to operating parameters of particular instruments encoded on the RFID chips within the plugs of the instruments, and allows the generator (200) to preset energy delivery settings based on the connected instrument).
		ORSZULAK does not explicitly teach the use of read and write RFIDs
(Col. 2, Line 53-Col. 3, Line 13)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified ORSZULAK to incorporate the teachings of Mudge and use read and write RFID’s within the connectors instead of RFID readers. Doing so would allow the user to update or change the encoded information for each instrument as necessary, thus improving accuracy of information, as well as convenience and safety when using the device.
Regarding Claim 5, ORSZULAK does not explicitly teach an external internet connection connected to the read and write RFID; wherein the read and write RFID receives update information from the external internet connection regarding the electrosurgical instrument; and wherein the read and write RFID writes the update information to the RFID tag.
Mudge, in a similar field of endeavor, teaches an external internet connection connected to the read and write RFID (Col. 2, Line 66 – Col. 3, Line 13 The read and write RFID is connected to the internet through the mobile PC in which the RFID is disposed in. Similarly, the generator of ORSZULAK could be electrically connected to a mobile PC, so that the read and write RFIDs are connected indirectly with the mobile pc and the internet through the generator.); wherein the read and write RFID receives update information from the external internet connection regarding the electrosurgical instrument (Col. 3, Lines 6-13, The mobile PC containing the read and write RFID can connect to the a remote server through the internet and update information regarding the parts of the atomizer, but the process of connecting to a server through the internet to update information regarding parts tagged with RFID tags could be applied to electrosurgical instruments.); and wherein the read and write RFID writes the update information to the RFID tag (Col. 7, Lines 17-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified ORSZULAK to incorporate the teachings of Mudge and include an external internet connection connected to the read and write RFID by connecting the generator with a mobile pc such that the RFID is indirectly connected with the mobile pc through the generator and receives an external internet connection, wherein the read and write RFID can receive update information from the external internet connection regarding the electrosurgical instrument, and write the update the information to the RFID tag. Doing so would allow for greater convenience and accuracy in recording and utilizing data, such as usage history, design specifications, mode of best use, etc., regarding the electrosurgical instrument. Transmitting and receiving the data through the internet allows for greater convenience and accessibility for the user, as the data can be theoretically changed from any location with internet access.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of Mudge (US 7832258 B2) as applied to claim 1 above, and further in view of Leimbach et al. (hereinafter “Leimbach”) (US 2018/0132850 A1).
Regarding Claim 2, ORSZULAK in view of Mudge teaches
a power supply (ORSZULAK: Fig. 3, Char. 227: power supply); 

the information is a number of times the electrosurgical instrument has been used in a surgery; and 
the power supply of the circuit ceases providing power to the electrosurgical instrument after the electrosurgical instrument has been used a predetermined number of times.
Leimbach, in an analogous device, teaches
the information is a number of times the electrosurgical instrument has been used in a surgery (Page 30, Col. 1-2, Par. [0347]); and 
the power supply of the circuit ceases providing power to the electrosurgical instrument after the electrosurgical instrument has been used a predetermined number of times. (Page 29, Col. 2, Par. [0341])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ORSZULAK/Mudge combination to incorporate the teachings of Leimbach and include a power supply that monitors the number of uses of the device and ceases providing power to the electrosurgical instrument after a predetermined number of uses or once the usage limit has been reached. Doing so would allow for improved safety features in the device. Once the predetermined number of uses or the usage limit has been reached, the device can help ensure that the safety, physical integrity and quality of the instrument is maintained by indicating that a service cycle is required and no longer permitting the 
Regarding Claim 6, ORSZULAK in view of Mudge teaches
a power supply (ORSZULAK: Fig. 3, Char. 227: power supply); 
ORSZULAK in view of Mudge does not explicitly teach
the information is whether the electrosurgical device is permitted to be used with the circuit; and 
the power supply does not provide power to the electrosurgical instrument if the electrosurgical device is not permitted to be used with the circuit.
Leimbach, in an analogous device, teaches
the information is whether the electrosurgical device is permitted to be used with the circuit (Page 29, Col. 2, Par. [0341] The device created by modifying ORSZULAK in view of Mudge to incorporate the teachings of Leimbach would be “permitted” to be used with the circuit only if the number of uses is less than the predetermined usage limit.); and 
the power supply does not provide power to the electrosurgical instrument if the electrosurgical device is not permitted to be used with the circuit. (Page 29, Col. 2, Par. [0341])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ORSZULAK/Mudge combination to incorporate the teachings of Leimbach and include a power supply that monitors the number of uses of the device and ceases providing power to the .
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of Mudge (US 7832258 B2) as applied to claim 1 above, and further in view of WHAM et al. (hereinafter “WHAM”) (US 2016/0151107 A1).
Regarding Claim 3, ORSZULAK in view of Mudge does not explicitly teach the information is a type of surgical procedure for which the electrosurgical instrument is designed.
	WHAM, in a similar field of endeavor, teaches the information is a type of surgical procedure for which the electrosurgical instrument is designed. (Page 2, Col. 2, Par. [0038])
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ORSZULAK/Mudge combination to incorporate the teachings of WHAM and include the type of surgical procedure for which an electrosurgical instrument is designed in the information encoded in the RFID tag of the electrosurgical instrument. Different surgical procedures require different operating parameters. By having the type of surgical procedure encoded in the RFID tag of the electrosurgical instrument, the user wouldn’t have to manually input that information into the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of Mudge (US 7832258 B2) further in view of Leimbach (US 2018/0132850 A1) as applied to claim 6 above, and further in view of Wiener et al. (hereinafter “Wiener”) (US 2019/0207911 A1).
Regarding Claim 7, modified ORSZULAK, as applied to claim 6 above, teaches
the use of a lookup table to store data (Leimbach: Page 37, Col. 2, Par. [0392]); and
wherein the power supply does not provide power to the electrosurgical instrument if a condition is not met (Leimbach: the condition, as applied to claim 6 above, is that the number of recorded uses does not exceed the predetermined usage limit. Page 29, Col. 2, Par. [0341])
Wiener, in a similar field of endeavor, teaches
the RFID tag (Page 47, Col. 1-2, Par. [0446]) includes an encrypted license number (Page 34, Col. 2, Par. [0342]); 
wherein the circuit contains a lookup table of approved license numbers (Page 41, Col. 2, Par. [0384] An encrypted serial number, assigned to a component such as a surgical device, is decrypted and compared to a comprehensive list of authorized serial numbers);
Par. [0384] teaches the possibility of using encrypted license numbers assigned to components (surgical instruments) to authenticate components or their 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ORSZULAK/Mudge/Leimbach combination to incorporate the teachings of Wiener, and include an encrypted license number in each of the RFID tags of the instruments used with the generator of ORSZULAK, so that if the license number is not listed in a look-up table, or database, of approved license numbers, the power supply will not supply power to the electrosurgical instrument. Doing so would greatly increase the security and safety features of the device by authenticating and controlling the instruments being used with the device to help prevent the use of “knock-off” instruments with the device as described in Page 41, Col. 2, Par. [0384] of Wiener. “Knock-off” instruments may not have the same design specifications or safety measures as the original instruments which could cause malfunctions or mistakes when they are used during a surgical procedure.
Claim 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of Mudge (US 7832258 B2) further in view of Leimbach (US 2018/0132850 A1) as applied to claim 6 above, and further in view of Austin et al. (Herinafter “Austin”) (US 2008/0030345 A1).
Regarding claim 8, modified ORSULAK, as applied to claim 6 above, teaches
the use of a lookup table to store data (Leimbach et al: Page 37, Col. 2, Par. [0392]); and
wherein the power supply does not provide power to the electrosurgical instrument if a condition is not met (Leimbach et al: the condition, as applied to claim 6 above, is that the number of recorded uses does not exceed the predetermined usage limit. Page 29, Col. 2, Par. [0341])
	Modified ORSZULAK does not explicitly teach
a GPS location component in the circuit that provides a location of the circuit; 
a lookup table including a listing of approved locations stored in the circuit; 
wherein the power supply does not provide power to the electrosurgical instrument if the circuit is located in a location other than the approved locations.
Austin teaches the benefits of using GPS in a medical instrument and discloses
A GPS location component used to track surgical assets (Page 8, Col. 2, Par. [0133]) such as instruments (Page 8, Col. 1, [0111]). And storing the location information from the GPS location component in a database as the current location (Page 17, Col. 2, Par. [0200]).
Modifying the ORSZULAK/Mudge/Leimbach combination to include the condition of having the current location data from a GPS component match the location data from a database of intended or desired locations, as a condition for power to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ORSZULAK/Mudge/Leimbach combination to incorporate the teachings of Austin et al. and include a GPS location component in the circuit of the generator of ORSZULAK, so that if the current location data of the device is not listed in a look-up table, or database, of approved locations, the power supply will not supply power to the electrosurgical instrument. Doing so would greatly increase the security features of the device by preventing theft and use of the device in an unauthorized location.
Regarding claim 9, modified ORSZULAK, as applied to claim 8 above, teaches
an Internet connection component in the circuit (Mudge: Col. 2, Line 66 – Col. 3, Line 13 The read and write RFID is connected to the internet through a mobile PC. The combination of ORSZULAK and Mudge would allow for an internet connection component to be in the circuit by connecting the mobile pc with the generator.); and 
wherein the lookup table is updated with update information from the Internet connection (Mudge: Col. 6, Line 64 - Col 7, Line 17 information is updated and exchanged between a web page or a host computer and the RFID writer/reader via the internet connection. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also use the internet connection to update the information in the lookup table for greater convenience and accessibility.)
Regarding claim 16, modified ORSZULAK, as applied to claim 9 above, teaches the electrosurgical instrument comprises a monopolar handpiece. (ORSZULAK: Page 2, Col. 2, Par. [0030])
Regarding claim 17, modified ORSZULAK, as applied to claim 9 above, teaches the electrosurgical instrument comprises a bipolar handpiece. (ORSZULAK: Page 2, Col. 1-2, Par. [0029])
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of Mudge (US 7832258 B2) further in view of Leimbach (US 2018/0132850 A1), further in view of Austin (US 2008/0030345 A1) as applied to claim 9 above and further in view of Juergens et al. (hereinafter “Juergens”) (US 2014/0276768 A1).
Regarding claim 10, modified ORSZULAK, as applied to claim 9 above, does not explicitly teach a plurality of SUB ON and SUB OFF states creating the sub-discrete packets has a frequency between 3 kHz and 19 kHz. 
Juergens, in a similar field of endeavor, teaches a plurality of SUB ON and SUB OFF states creating the sub-discrete packets has a frequency between 3 kHz and 19 kHz. (Fig. 3, and Page 5, Col. 1-2, Par. [0068])
Juergens et al. Par. [0068] teaches that the modulation frequencies will generally vary in a range from 0Hz to 5kHz, which overlaps with the range of 3kHz to 19kHz. The frequency range taught by Juergens et al. is likely not limited to 0-5kHz. It is noted that the claimed functions are functional recitations.
According to MPEP 2131.03, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generator of ORSZULAK to be able to modulate the output waveforms to have a plurality of SUB ON and SUB OFF states creating sub-discrete packets with a frequency between 3 kHz and 19 kHz to get the predictable result of treating tissue in a desired manner.
Regarding claim 11, modified ORSZULAK, as applied to claim 10 above, does not explicitly teach a plurality of SUB ON and SUB OFF states creating the sub-discrete packets has a frequency between 3 kHz and 19 kHz.
Juergens, in a similar field of endeavor, teaches a plurality of SUB ON and SUB OFF states creating the sub-discrete packets has a frequency between 3 kHz and 19 kHz. (Page 13, Col. 2, Par. [0236] teaches the device is capable of modulating waveforms at frequencies in the range of 399 KHz to 4.1 MHz)
It is known in the art to modulate waveforms to perform specific electrosurgical treatments and prevent overheating of tissue. (as evidence please see nonpatent literature ”Electrosurgery-BMC Alumni Association“, particularly the section “Generator output modes” cited in the Non-Final Action mailed 10/02/2020)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generator of ORSZULAK to be able to 
Regarding claim 12, modified ORSZULAK, as applied to claim 11 above, does not explicitly teach the power of the electrical signal to the electrosurgical instrument is in a range of between 40 and 200 watts.
Juergens, in a similar field of endeavor, teaches the power of the electrical signal to the electrosurgical instrument is in a range of between 40 and 200 watts. (Fig. 9 shows a possible power range from 0-600 watts which encompasses the range of 40-200 watts.)
According to MPEP 2131.03, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
Controlling the amount of power of the electrosurgical instrument can be done as a matter of regulating the energy, forces, pressures and/or heat being applied to any tissue in contact with the instrument. Furthermore, regulating the power consumption of the instrument could be beneficial to conserve energy for overall energy efficiency purposes. Furthermore, using an electrical signal with too little power wouldn’t allow the electrosurgical device to affect the target tissue during the procedure, while an electrical signal with too much power could potentially cause undo harm to the electrosurgical instrument and patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ORSZULAK/Mudge/Leimbach/Austin combination to incorporate the teachings of .
Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of Mudge (US 7832258 B2) as applied to claim 1 above, and further in view of Ellman et al. (hereinafter “Ellman”) (US 2003/0050633 A1).
Regarding claim 13, modified ORSZULAK, as applied to claim 1 above, teaches
A feedback circuit in electrical connection with at least one sensing device to receive electrical power usage signals and adjusting the output signal to the electrosurgical instrument. (ORSZULAK: Page 3, Col. 1-2, Par. [0037] a feedback control loop uses sensed tissue and energy properties to adjust power output by the generator)
Modified ORSZULAK does not explicitly teach
at least one sensing device disposed within said electrical instrument, said sensing device configured to collect electrical power usage signals from the electrical instrument that represents an amount of power being distributed to an operative field by the electrosurgical instrument; and 
the feedback circuit is used to keep the amount of power at the operative field substantially constant.
Ellman, in a similar field of endeavor, teaches
(Page 8, Col. 2, Par. [0068] Ellman states that the sensor could also be any passive and/or active element.), said sensing device configured to collect electrical power usage signals from the electrical instrument that represents an amount of power being distributed to an operative field by the electrosurgical instrument (Page 8, Col. 1, Par. [0065]-Col.2, Par. [0069] analog voltage signal from handpiece processed by microcontroller); and 
the feedback circuit is used to keep the amount of power at the operative field substantially constant. (Page 8, Col. 1, Par. [0065]-Col.2, Par. [0069])
Ellman’s handpiece is part of a feedback system which uses a voltage signal from the handpiece through a resistor (sensor) that causes the microcontroller to generate the specified waveform and its power level (which is understood to be substantially constant in light of various waveform modulations) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of ORSZULAK/Mudge to incorporate the teachings of Ellman and include at least one sensing device to adjust an output, with the motivation to control the output power during a procedure to produce the desired treatment effect.
Regarding claim 14, ORSZULAK teaches the sensing device measures an impedance (Page 3, Col. 1-2, Par. [0037]: the plurality of sensors can measure current and voltage. The impedance can be calculated using the voltage and current readings and Ohm’s Law: (Voltage (v))/(Current (I)) = Resistance (R)) in the electrical instrument and wherein the feedback circuit comprises an algorithm utilizing the impedance to adjust the voltage (Page 3, Col. 1-2, Par. [0037]: The controller adjusts the power supply based on the sensed tissue and energy properties)
Regarding claim 15, ORSZULAK teaches the sensing device measures voltage and current (Page 3, Col. 1-2, Par. [0037]: the plurality of sensors can measure current and voltage) and wherein the feedback circuit comprises an algorithm utilizing a reading from the voltage and current to adjust the voltage supply input to the amplifier. (Page 3, Col. 1-2, Par. [0037]: The controller adjusts the power supply based on the sensed tissue and energy properties)
Regarding claim 19, ORSZULAK teaches the sensing device is a temperature sensor (Page 3, Col. 1-2, Par. [0037]: a plurality of sensors measures a variety of tissue and energy properties including tissue temperature) and wherein the feedback circuit comprises an algorithm utilizing a reading from the temperature sensor to adjust the voltage supply input to the amplifier. (Page 3, Col. 1-2, Par. [0037]: The controller adjusts the power supply based on the sensed tissue and energy properties)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of Mudge (US 7832258 B2) as applied to claim 1 above, and further in view of Couture (US 2011/0301607 A1).
Regarding claim 18, modified ORSZULAK does not explicitly teach discrete packets of the waveform are formed within a modulation envelope said modulation envelope having a shape of one of a group of rectangular, triangular, saw tooth, non-uniform, stair-step, ascending, descending and oval.
(beat frequency which can be heavily modulated with different wave shapes) of the waveform (Fig. 5B, Char. 55) are formed within a modulation envelope said modulation envelope having a shape of one of a group of rectangular, triangular, saw tooth, non-uniform, stair-step, ascending, descending and oval. (Page 3, Col. 1, Par. [0036])
Couture teaches the ability to combine sine, triangular, duty cycle controlled, or other waveforms with both the fundamental waveform and the beat waveform
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ORSZULAK/Mudge combination to incorporate the teachings of Couture and form the discrete packets of the waveform within a modulation envelope having a shape of one of a group of rectangular, triangular, saw tooth, non-uniform, stair-step, ascending, descending, and oval. Doing so would allow for optimization of electrosurgical procedures (Couture: Page 3, Col. 1, Par. [0036]) and allow for more versatility and functionality in how the electrosurgical tool operates.

Response to Arguments
Applicant’s Remarks filed on December 10th, 2020 are acknowledged.
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection relies on a different combination of references for independent claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794